Citation Nr: 1741483	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-23 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a heart disability, to include hypertensive heart disease, to include as due to herbicide exposure, or in the alternative, as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1959 to May 1962, from May 1962 to November 1966, and from November 1966 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

During the pendency of the appeal, in a June 2017 rating decision, the Veteran was granted service connection for right knee arthritis and post-traumatic stress disorder.  As this represents a total grant of the benefits sought on appeal with respect to those issues, the issues are not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The Veteran testified at an April 2016 video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  This matter was previously before the Board in September 2016, when it was remanded for further development.  The matter now returns to the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record does not show that it is at least as likely as not that the Veteran's hypertensive heart disease had its onset during, or is otherwise etiologically related to, his active service, to include herbicide exposure, or that the Veteran's hypertensive heart disease is caused by, proximately due to, or chronically aggravated by, service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for hypertensive heart disease, to include as due to herbicide exposure and secondary to service-connected diabetes mellitus, are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2015); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Service connection may be established for a disability shown after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As hypertension is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain diseases, including hypertension, may also be established on a presumptive basis by showing that the disease manifested to a compensable degree within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Certain diseases may be presumed to have been incurred in service where a Veteran was exposed to herbicide agents, such as Agent Orange, while on active service, even when there is no evidence of such exposure during the period of service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2014).  Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307 (a)(6)(iii).  Generally, the regulation applies where an enumerated disease becomes manifest to a compensable degree at any time after active service.  38 C.F.R. § 3.307 (a)(6)(ii).

A disability which is proximately due to or the result of a service-connected disease or injury will also be service connected.  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310 (a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310 (b).

VA will not concede that a nonservice-connected disease or injury was aggravated by service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310 (b) (2015).

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Board concedes that the Veteran has a current disability of hypertensive heart disease, as shown by VA treatment records.  The Veteran contends that his hypertension was caused by his exposure to herbicides in Vietnam, or in the alternative, secondary to his service-connected diabetes mellitus.  The Veteran's service treatment records are absent findings related to hypertension.  The record reflects that the Veteran was first diagnosed with hypertension in 2002, many years after service.  The Veteran also reported chest pain in the 1990's, also many years after service.  While the Veteran contends that he had a prior heart attack and suggests other heart disease, the record does not show competent evidence of a current heart disability other than hypertensive heart disease.

The Board finds that the Veteran did have service in Vietnam and is presumed to have been exposed to herbicide agents.  Nonetheless, hypertension is not under the list of enumerated conditions in 38 C.F.R. § 3.309 (e).  Therefore, service connection due to herbicide exposure is not warranted on a presumptive basis.  However, the Veteran is not precluded from presenting evidence that a claimed disability is due to or the result of herbicide exposure to alternatively show entitlement to service connection on a nonpresumptive direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  The Veteran has contended that a relationship exists between his hypertensive heart disease hypertensive heart disease/hypertension and his herbicide exposure.  However, a February 2017 VA examiner opined that the Veteran's hypertensive heart disease was less likely than not incurred in or caused by the Veteran's in-service exposure to herbicides.  The examiner stated that hypertension is not an Agent Orange accepted disease process, and that there are no large number of clinical evidence based studies with designated endpoints or broadly accepted medical acknowledgement that herbicide agents such as Agent Orange lead to hypertensive heart disease.   

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

While the Veteran is competent to report symptoms observable to a layperson, he is not considered competent to attribute his current hypertensive heart disease to a specific cause, as doing so requires medical knowledge and expertise that the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the Board affords greater probative weight to the February 2017 VA examiner's opinion because the examiner took a complete view of the medical record, based his opinion on his knowledge and expertise as a medical professional, and examined the Veteran in-person.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

With regard to the relationship between the Veteran's hypertensive heart disease/hypertension and his service-connected diabetes mellitus, a February 2011 VA addendum opinion stated that even though the Veteran's hypertension was diagnosed before his diabetes, it was at least as likely as not that his hypertension is aggravated by his diabetes.  The examiner stated that it is a known fact that diabetes has a negative effect on the heart.  However, that examiner did not provide insight as to the baseline level of severity.  A February 2017 VA examination indicated that the causal relationship between hypertension and diabetes is unknown, but that the Veteran's risk factors such as obesity, diet, and inactivity were the cause of the Veteran's hypertension, rather than diabetes.  An April 2017 VA addendum opinion indicated that it was not at least as likely as not that the Veteran's hypertension was aggravated beyond its natural progression by diabetes mellitus.  Further, the examiner indicated that there was insufficient evidence to determine a baseline level of severity based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation by diabetes mellitus.  The examiner explained that the Veteran's hypertension has usually been stable or controlled, except in March 2017, which is attributed to medication compliance.  The examiner stated that aggravation by diabetes cannot be definitively established when the hypertension is usually controlled or stable.  The examiner then opined that it is less likely than not that the Veteran's hypertensive heart disease/hypertension was aggravated by the service-connected diabetes.  

While the Board has considered the Veteran's lay contentions, the Board affords greater probative weight to the April 2017 VA examiner's opinion.  The examiner reviewed the record and the Veteran's medical history, and concluded, in essence, that the severity of the Veteran's hypertension did not change, and was usually controlled or stable.  The Board acknowledges that the February 2011 examiner found a positive nexus, but he did not provide insight into the baseline level of severity, making his opinion of less probative value.  

Thus, the Board finds that the most probative evidence of record does not show that it is at least as likely as not that the Veteran's current hypetension/hypertensive heart disease had its onset during or was otherwise etiologically related to his active service, to include exposure to herbicides, or that the Veteran's hypertensive heart disease is caused by, proximately due to, or chronically aggravated by his service-connected diabetes mellitus.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a heart disability, to include hypertensive heart disease, to include as due to herbicide exposure, or in the alternative, as secondary to service-connected diabetes mellitus, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


